Citation Nr: 0217006	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-01 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to non-service-connected death pension.

3.  Entitlement to payment of accrued benefits.


REPRESENTATION

Appellant represented by:	Leonardo C. Dela Osa, 
Authorized Representative 







ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to 
February 1949 with the New Philippine Scouts.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2000 determination and a June 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office in Manila, the Republic of the 
Philippines, which denied the benefits sought on appeal.  

In May 2000 the RO denied entitlement to nonservice-
connected death pension benefits.  

In June 2001 the RO denied entitlement to service connection 
for the cause of the veteran's death, and for accrued 
benefits.

Although the appellant requested a travel Board hearing when 
she submitted her substantive appeal in October 2001, she 
withdrew such request in writing by letter dated in December 
2001.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's death certificate indicates that he died 
in August 1991 at age 64; and that the immediate cause of 
his death was chronic obstructive pulmonary disease (COPD) 
and the antecedent cause was bronchial asthma, pulmonary 
tuberculosis (PTB) and emphysema.

3.  At the time of the veteran's death in August 1991, he 
was service-connected for a penetrating gunshot wound of the 
right leg, evaluated as 10 percent disabling; a gunshot 
wound of the right foot, evaluated as 10 percent disabling; 
a scar on the right thigh, evaluated as noncompensable; and 
a scar of the abdomen, evaluated as noncompensable.

4.  The competent and probative evidence of record does not 
show that a disability related to active service was a 
principal or a contributory cause of death.  Service-
connected disability has not been shown to have caused or 
contributed substantially or materially to cause the 
veteran's death.

5.  The Service Department has certified that the veteran 
had no recognized guerilla service, was not a member of the 
Armed Forces of the United States, and had service from 
March 1946 to February 1949 with the New Philippine Scouts.

6.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the veteran's death.





CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service; nor is it related to an injury or disease that may 
be presumed to have been service incurred.  38 U.S.C.A. 
§§ 11101, 1103, 1112, 1113, 1131, 1137, 1310, 5102, 5103, 
5103A & 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309, 3.312 (2002); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001); Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

2.  The claim for basic entitlement to VA nonservice-
connected death pension benefits lacks legal merit.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A & 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.6, 3.8, 3.9 (2002); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001); VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).

3.  The claim for accrued benefits lacks legal merit.  38 
U.S.C.A. §§ 5121(c), 5102, 5103, 5103A & 5107 (West 1991);  
38 C.F.R. § 3.1000(c) (2002); 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001); VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
appellant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of 
Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA could not assist in the development of a claim that was 
not well-grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet 
final as of that date.  VCAA, § 7(a), 114 Stat. at 2099-
2100; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records.  The RO advised the appellant of 
the evidence necessary to substantiate her claims by the 
January 2001 and August 2001 Statements of the Case (SOCs), 
and the July 2002 Supplemental Statement of the Case (SSOC).  
In March 2001, the RO informed the appellant of the VCAA and 
its effects as to VA's duty to assist and notify, and 
requested that she submit information and release forms so 
that VA could obtain any outstanding evidence.  In 
correspondence dated in April 2001, the appellant informed 
VA that she had no additional medical evidence to submit.  
The July 2002 SSOC informed the appellant of the VCAA and 
its effects as to VA's duty to assist and notify.  

The Board notes that the VCAA made no change in the 
statutory or regulatory criteria which govern the criteria 
for a claimed benefits.  The Board finds that the appellant 
was kept apprised of what she must show to prevail in her 
claim, and she was generally informed as to what information 
and evidence she is responsible for, and what evidence VA 
must secure.  Therefore, there is no further duty to notify.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require that VA 
obtain an additional medical opinion in this case regarding 
any of the appellant's claims because the record currently 
before it contains sufficient medical evidence pertaining to 
the etiology of the veteran's cause of death to make a 
decision on the claims.  Charles v. Principi, No. 01-1536 
(U.S. Vet. App. October 3, 2002); 38 U.S.C. § 5103A.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Thus, regarding the appellant's current claims, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159.  No additional 
assistance or notification to the appellant regarding these 
issues are required based on the facts of the instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claims.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claims below, and 
the Board will do the same.  As such, there has been no 
prejudice to the appellant that would warrant a remand, and 
the appellant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Factual Background

The appellant is the veteran's widow.  She contends that the 
veteran generally had never smoked before his active duty, 
began smoking during that time when he was provided 
cigarettes with his rations, and was a chain smoker after 
separation until his death.  She has cited a medical 
authority for the proposition that COPD, due to bronchial 
asthma and emphysema, and asthma itself can begin between 
the ages of 20 and 40, and therefore there is a possibility 
that the veteran incurred his cause of death while on active 
duty.  

She has submitted a sworn affidavit from two witnesses 
indicating that they were friends of the veteran and knew 
that he had asthma as early as the late part of the 
liberation of the Philippines during World War II.  Another 
sworn affidavit by the two witnesses indicates that the 
veteran had been a chain smoker since his military service.  
The appellant has submitted her own sworn affidavit that the 
veteran was a chain smoker since his active service.  In an 
October 2001 statement, a private medical doctor provides 
that the veteran "apparently" died because of COPD, and 
indicates that only 15 percent of smokers develop emphysema.  
The appellant has submitted a newspaper article discussing 
an international conference to manage the burdens of 
widespread COPD.  

The veteran's DD 214 provides that he served from March 1946 
to February 1949 with the New Philippine Scouts.  
Correspondence dated in March 1957 from the United States 
Army provides that the veteran did not have recognized 
guerrilla service and was not a member of the Armed Forces 
of the United States.  His service medical records are 
negative for any findings or diagnoses pertaining to the 
lungs and chest.  His death certificate indicates that he 
died in August 1991 at age 64; and that the immediate cause 
of his death was COPD and the antecedent cause was bronchial 
asthma, PTB and emphysema.  

At the time of his death, the veteran was service-connected 
for a penetrating gunshot wound of the right leg, evaluated 
as 10 percent disabling; a gunshot wound of the right foot, 
evaluated as 10 percent disabling; a scar on the right 
thigh, evaluated as noncompensable; and a scar of the 
abdomen, evaluated as noncompensable.  


Criteria & Analysis

Cause of Death

The Board notes that legislation prohibits an award of 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the 
use of tobacco products by a veteran during the veteran's 
service.  See 38 U.S.C.A. § 1103 (West 1991 & Supp. 2002).  
This new section applies only to claims filed after June 9, 
1998. 38 C.F.R. § 3.300(a) (2002).  As the appellant in the 
present case filed her claims in September 1999, this 
provision will affects the disposition of this appeal.


The Board recognizes that 38 U.S.C.A. § 1103(b) and 38 
C.F.R. § 3.300(b) do not prohibit an award of service 
connection for disability or death from a disease or injury 
which is otherwise shown to have been incurred in or 
aggravated by service, or which became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112, or 38 
C.F.R. §§ 3.307, 3.309.  See 38 U.S.C.A. § 1103(b); 38 
C.F.R. § 3.300(b)(2) (2002).

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause 
of death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

In addition, service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  

If not shown in service, service connection may be granted 
for active PTB if shown disabling to a compensable degree 
during the third post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of 
the veteran's death.  
First, the Board is bound by the laws enacted by Congress, 
and in the present case there is no legal basis to award 
entitlement to service connection for the cause of the 
veteran's death due to COPD, based on tobacco use beginning 
in service, since the appellant's claim was not filed until 
September 1999.  

The Board recognizes that the veteran's certificate of death 
identifies PTB as an antecedent cause of his death, and that 
PTB is a presumptive disease.  However, the record is 
negative for any evidence that the veteran had PTB to a 
compensable degree within three years of his separation from 
service.  

Turning to the question of service connection on a direct 
basis, the Board notes that there is no evidence that the 
veteran's service connected disabilities resulted or 
contributed to his death in any manner.  The medical 
evidence shows that that the veteran's fatal COPD, bronchial 
asthma, PTB and emphysema were first manifested many years 
after his separation from service and it does not suggest or 
contain a nexus or link between these conditions and the 
veteran's service, such as a medical opinion based on a 
review of the record.  The medical text to which the 
appellant refers is general in nature and does not address 
the actual facts of the veteran's particular case.  Thus, it 
is not material to her claim.  The sole medical opinion 
offered by the appellant is also general in nature, and in 
fact tends to contradict her assertions.

As a layperson, the appellant and her witnesses are not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, their 
own contentions that the veteran's fatal conditions began 
during his active service is not probative to the question 
of the etiology of the veteran's death, or the specific 
question of whether the immediate or antecedent causes of 
his death were related to his active service.

As the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001)


Entitlement to Non-Service-Connected Death Pension

VA shall pay pension for non-service-connected disability or 
death for service to the surviving spouse of each veteran of 
a period of war who met the service requirements prescribed 
in section 1521(j) of this title, or who at the time of 
death was receiving (or entitled to receive) compensation or 
retirement pay for a service- connected disability.  38 
U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the veteran 
have active military, naval or air service. See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.  The 
term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active duty" 
is defined as full-time duty in the Armed Forces. 38 C.F.R. 
§ 3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.

Service of veterans enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  
This paragraph does not apply to officers who were 
commissioned in connection with the administration of Pub. 
L. 190.  38 U.S.C.A. 107; 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.8(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  See 38 U.S.C.A. § 
107(a); 38 C.F.R. § 3.8.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence demonstrates that 
veteran lacked qualifying military service.  In this regard, 
the Board observes that the CAVC has held that findings by 
the United States service department verifying a person's 
service "are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  

As the veteran did not have qualifying military service, the 
appellant does not meet the basic eligibility requirements 
for non-service-connected VA pension benefits and her claim 
must be denied as a matter of law.  See Sabonis, supra. 


Entitlement to Payment of Accrued Benefits

VA regulations provide that a claim by a surviving spouse 
... for dependency and indemnity compensation will also be 
considered to be a claim for death pension and accrued 
benefits, and a claim by a surviving spouse ... for death 
pension will be considered to be a claim for death 
compensation or dependency and indemnity compensation and 
accrued benefits.  38 C.F.R. § 3.152(b) (2002).  Among the 
requirements for accrued benefits is that the claim for 
accrued benefits be filed within one year after the date of 
the veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 
3.1000(c).  

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence demonstrates that the 
appellant failed to submit a timely claim.  The appellant's 
VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension and Accrued Benefits by a 
Surviving Spouse or Child (Including Death Compensation if 
Applicable) was not received until September 1999, 
approximately eight years after the veteran's death.  Id.  
As the appellant did not submit a timely claim, accrued 
benefits must be denied as a matter of law.  See Sabonis, 
supra.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to non-service-connected death pension is 
denied.

Entitlement to payment of accrued benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

